Citation Nr: 1008571	
Decision Date: 03/08/10    Archive Date: 03/17/10

DOCKET NO.  08-35 888	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
headaches, currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial increased evaluation for 
chronic thoracolumbar strain with degenerative disc disease, 
currently evaluated as 10 percent disabling.  

3.  Entitlement to an initial increased evaluation for status 
post repair, right knee medical meniscus and anterior 
cruciate ligament, currently evaluated as 10 percent 
disabling.  

4.  Entitlement to an initial increased evaluation for 
chronic cervical spine strain with degenerative disc disease, 
currently evaluated as 10 percent disabling.  

5.  Entitlement to an initial increased evaluation for 
depression, currently evaluated as 30 percent disabling.  




REPRESENTATION

Appellant represented by:	Nevada Office of Veterans' 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from March 1984 to March 
1986, November 1990 to June 1991, and August 2004 to May 
2007.
 
The issue of entitlement to an initial higher rating for 
headaches comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 2009 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA), which 
granted service connection for headaches.  A notice of 
disagreement was received in March 2009, a statement of the 
case was issued in July 2009, and a substantive appeal was 
received in September 2009.  An RO personal hearing was held 
in June 2009.  

The remaining issues on appeal come before the Board on 
appeal from a March 2008 rating decision by the RO, which 
granted service connection for these disabilities.  A notice 
of disagreement was received in May 2008, a statement of the 
case was issued in September 2008, and a substantive appeal 
was received in November 2008.  An informal conference with 
the RO was held in July 2008.  

A Board video conference hearing at the local RO was held in 
November 2009.  The record was held open for 30 days so that 
the Veteran could submit additional evidence.  The Veteran 
submitted additional evidence to the Board in October 2009 
and November 2009.  In attached statements, the Veteran 
waived RO consideration of this evidence. 
  
In September 2008, the RO increased the right knee disability 
rating to 10 percent, effective May 31, 2007.  However, where 
there is no clearly expressed intent to limit the appeal to 
entitlement to a specified disability rating, the RO and 
Board are required to consider entitlement to all available 
ratings for that condition.  AB v. Brown, 6 Vet.App. 35, 39 
(1993).  The issue therefore remains in appellate status. 

The issue of entitlement to service connection for a 
traumatic brain injury has been raised by the record, but has 
not been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to initial increased evaluations 
for chronic cervical spine strain with degenerative disc 
disease and depression are addressed in the REMAND portion of 
the decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  At the November 2009 Board hearing, the Veteran stated 
that she no longer wished to pursue an appeal on the issues 
of entitlement to initial increased evaluations for headaches 
and chronic thoracolumbar strain with degenerative disc 
disease.  

2.   The Veteran's service-connected status post repair, 
right knee medial meniscus and anterior cruciate ligament, is 
not productive of ankylosis, frequent episodes of 
"locking," effusion into the joint or malunion of the tibia 
and fibula; there is no additional functional loss so as to 
limit flexion to 30 degrees or less or limit extension; nor 
is there more than slight instability in the knee, if any.   


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by 
the Veteran, as it relates to the issues of entitlement to 
initial increased evaluations for her service-connected 
headaches and chronic thoracolumbar strain with degenerative 
disc disease, have been met.  38 U.S.C.A. § 7105(b)(2), 
(d)(5) (West 2002); 38 C.F.R.  §§ 20.202, 20.204 (2009).

2.  The criteria for entitlement to an initial disability 
evaluation in excess of 10 percent for status post repair, 
right knee medial meniscus and anterior cruciate ligament, 
have not been met.  38 U.S.C.A.  §§ 1155, 5107(b) (West 
2002); 38 C.F.R. Part 4, including §§ 4.7, 4.71(a), 
Diagnostic Codes 5260 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Dismissal of Headaches and Chronic Thoracolumbar Strain 
with Degenerative Disc Disease Issues

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A substantive appeal may be 
withdrawn on the record at a hearing by the veteran or by his 
or her authorized representative.  See 38 C.F.R. § 20.204.  
The Veteran, at the November 2009 Board hearing, withdrew her 
appeal as to the issues of entitlement to initial increased 
evaluations for her service-connected headaches and chronic 
thoracolumbar strain with degenerative disc disease.  Hence, 
there remain no allegations of errors of fact or law for 
appellate consideration of these issues.  Accordingly, the 
Board does not have jurisdiction to review the appeal of 
these issues and they are dismissed without prejudice.  

II.  Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

Initially, the Board notes that since the issue of 
entitlement to assignment of a higher initial rating for the 
Veteran's service-connected right knee medial meniscus and 
anterior cruciate ligament is a downstream issue from that of 
service connection (for which a VCAA letter was duly sent in 
June 2007, another VCAA notice is not required.  VAOPGCPREC 
8-2003 (Dec. 22, 2003).  It appears that the United States 
Court of Appeals for Veterans Claims has also determined that 
the statutory scheme does not require another VCAA notice 
letter in a case such as this where the veteran was furnished 
proper VCAA notice with regard to the  claim of service 
connection itself.  See Dingess v. Nicholson, 19 Vet.App. 
473, 491 (2006).  

Duty to Notify

The record shows that in the June 2007 VCAA letter, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the benefit sought on 
appeal.  The appellant was also advised of the types of 
evidence VA would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).  In the present appeal, 
the appellant was provided with notice of what type of 
information and evidence was needed to substantiate the claim 
for service connection.  Further, the June 2007 letter gave 
notice of the types of evidence necessary to establish a 
disability rating and effective date for the disability on 
appeal. 

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the Veteran in June 2007, which was prior to the 
March 2008 rating decision.  Accordingly, the requirements 
the Court set out in Pelegrini have been satisfied.

At this point the Board acknowledges the decision of the 
United States Court of Appeals for Veterans Claims (Court) in 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) which noted 
that for an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  The Court further 
indicated, among other things, that if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
VA must provide at least general notice of that requirement 
to the claimant.  

However, although the RO sent a notice to the Veteran in 
February 2009 in compliance with Vazquez-Flores, the Board 
believes that the nature of the present appeal is somewhat 
different from the situation addressed in Vazquez-Flores 
because the present appeal involves the issue of a higher 
initial rating, not a claim for an increased rating.  
Regardless, the U.S. Court of Appeals for the Federal Circuit 
recently reversed the Court's holding in Vazquez-Flores, to 
the extent the Court imposed a requirement that VA notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence.  See Vazquez-Flores v. Shinseki, No. 08-7150 
(Fed. Cir. Sept. 4, 2009).  Reviewing the July 2007 and 
February 2009 correspondences in light of the Federal 
Circuit's decision, the Board finds that the Veteran has 
received 38 U.S.C.A. § 5103(a)-compliant notice as to his 
claim.

In sum, the Veteran has received all essential notice, has 
had a meaningful opportunity to participate in the 
development of his claims, and is not prejudiced by any 
technical notice deficiency along the way.  See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the 
Veteran has not demonstrated any prejudice with regard to the 
content of the notice.  See Shinseki v. Sanders, 129 
S.Ct.1696 (2009) (Reversing prior case law imposing a 
presumption of prejudice on any notice deficiency, and 
clarifying that the burden of showing that an error is 
harmful, or prejudicial, normally falls upon the party 
attacking the agency's determination.)  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

Duty to Assist

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and a VA examination reports.  The Board 
finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The Veteran was afforded VA examinations in January 2008 and 
August 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4).  The examination reports obtained contain 
sufficient information to decide the issue on appeal.  See 
Massey v. Brown, 7 Vet.App. 204 (1994).  Thus, the Board 
finds that a further examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue of a higher initial evaluation for the Veteran's 
service-connected right knee. 

III.  Initial Increased Evaluation for Right Knee

The present appeal involves the Veteran's claim that the 
severity of her service-connected right knee disability 
warrants a higher disability rating.  Disability evaluations 
are determined by the application of the Schedule For Rating 
Disabilities, which assigns ratings based on the average 
impairment of earning capacity resulting from a service-
connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  
 
In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  Where, as in the 
instant case, the appeal arises from the original assignment 
of a disability evaluation following an award of service 
connection, the severity of the disability at issue is to be 
considered during the entire period from the initial 
assignment of the disability rating to the present time.  See 
Fenderson v. West, 12 Vet.App. 119 (1999).
 
The Veteran's right knee disability is rated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5260 for 
limitation of flexion of the leg.  In order to get the next 
higher 20 percent rating, the evidence must show flexion 
limited to 30 degrees.

Other diagnostic codes addressing the knee include Diagnostic 
Codes 5256 to 5263, which are applicable to knee and leg 
disabilities.  A 30 percent disability rating is warranted 
under Diagnostic Code 5256 when there is ankylosis of the 
knee with favorable angle in full extension or in slight 
flexion between 0 and 10 degrees.  Under Diagnostic Code 
5257, a 10 percent rating is warranted when there is mild 
recurrent subluxation or lateral instability of the knee and 
a 20 percent rating is warranted for moderate recurrent 
subluxation or lateral instability of the knee.  Under 
Diagnostic Code 5258, a 20 percent disability rating is 
available for dislocated semilunar cartilage with frequent 
episodes of "locking," pain, and effusion into the joint.  A 
20 percent disability rating is allowed under Diagnostic Code 
5261 when extension of the leg is limited to at least 15 
degrees.  A 20 percent disability rating is available under 
Diagnostic Code 5262 when there is malunion of the tibia and 
fibula with moderate knee or ankle disability.  There is no 
rating in excess of 10 percent available under Diagnostic 
Codes 5259 and 5263.  See 38 C.F.R. §  4.71(a), Diagnostic 
Codes 5256 - 5263.   Normal range of motion is zero degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71(a), Plate 
II. 

Further, separate ratings may be assigned for knee disability 
under Diagnostic Codes 5257 and 5003 where there is X-ray 
evidence of arthritis in addition to recurrent subluxation or 
lateral instability.  See generally VAOPGCPREC 23-97 and 
VAOPGCREC 9-98.  The opinions of the VA's General Counsel 
appear to require persuasive evidence that a claimant 
actually suffers from the symptomatology set forth in the 
different rating codes before separate ratings may be 
assigned.

VA General Counsel Precedent Opinion, VAOPGCPREC 9-2004 
(September 17, 2004) also held that a claimant who had both 
limitation of flexion and limitation of extension of the same 
leg must be rated separately under diagnostic codes 5260 and 
5261 to be adequately compensated for functional loss 
associated with injury to the leg.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

The Board has reviewed all the evidence of record.  The 
Veteran is service-connected for status post repair, right 
knee medial meniscus and anterior cruciate ligament, 
currently rated as 10 percent disabling, effective since the 
day after the Veteran was released from active duty service 
in May 2007.  

VA treatment records have been associated with the claims 
file and reviewed.  Significantly, a June 2007 treatment 
record showed that both knee joints were non-swollen and no 
limitation of motion was noted.  In August 2007, the Veteran 
requested a knee brace.  Again, there was no swelling, but 
there was mild tenderness to palpation and the Veteran 
reported sharp pain on and off.   She was referred to 
prosthetics for a knee brace.  A follow up prosthetic note 
noted anterior laxity on examination and gave an assessment 
of recurrent instability.  

The Veteran was afforded a VA examination in January 2008.  
The Veteran reported that no assistive aids were needed for 
walking.  There was no functional limitation on standing or 
walking.  She stated that there was no instability, giving 
way or episodes of dislocation or subluxation, but did report 
pain, stiffness, weakness and effusion.  She stated that she 
had flare-ups of moderate severity every two to three weeks 
where she was unable to do her usual activities.  The flare-
up lasted one to two days and she experienced swelling and 
tenderness.  On physical examination, the Veteran's gait was 
normal.  There was no evidence of abnormal weight bearing.  
Range of motion was zero to 130 degrees and there was no 
additional limitation on repetitive use.  There was no 
ankylosis, instability or effusion.  McMurray's test was 
negative.  Crepitus and painful movement was observed and a 
meniscus abnormality was noted.  A right knee x-ray showed 
cortical screws project over distal tibia related to anterior 
cruciate ligament graft repair.  The diagnosis was 
intermittent right knee sprain, status post right knee medial 
meniscus and anterior cruciate ligament repair.  The 
disability impacted the Veteran's occupational activities as 
a letter carrier due to decreased mobility, problems with 
lifting and carrying, lack of stamina, weakness or fatigue, 
decreased strength and pain.  There was a mild effect on 
traveling, moderate effect on chores, exercise and recreation 
and a severe effect on sports.  

The Veteran was afforded another VA examination in August 
2009.  The claims file was reviewed.  The Veteran complained 
of instability, pain, stiffness, weakness, and decreased 
speed.  There was no incoordination, dislocation or 
subluxation, or episodes of locking.  She reported repeated 
effusions as well as swelling and tenderness during flare-
ups.  She also reported moderate flare-ups every two to three 
weeks that lasted one to two days.  Precipitating factors 
were running, hiking, walking on uneven surfaces, and 
prolonged sitting without moving knee.  She alleviated the 
symptoms with ice and ibuprofen.  She indicated that range of 
motion and mobility were decreased.  She also moved slower 
and avoided certain activities.   She was able to stand three 
to eight hours, with only short rest periods.  There was no 
limitation to walking and she did not use assistive 
devices/aids.  On physical examination, gait was normal.  The 
examiner noted bony joint enlargement, crepitus and 
tenderness.  However, there was no instability, locking, 
effusion, or dislocation.  A meniscus abnormality was 
observed and McMurray's test was positive.  Range of motion 
was zero to 125 degrees.  While there was objective evidence 
of pain following repetitive motion, there was no additional 
limitation after three repetitions.  Further, there was no 
objective finding of ankylosis.  A right knee x-ray showed 
evidence of prior arthroscopic ACL repair, but no signs of 
acute or interval bony trauma.  The diagnosis was right knee 
sprain, status post repair right knee medial meniscus and 
anterior cruciate ligament.  The effects on her occupation as 
a letter carrier were decreased mobility, lack of stamina, 
weakness or fatigue, decreased strength and pain.  The 
examiner observed a mild effect on driving, a moderate effect 
on chores and exercise, and a severe effect on sports.  

Although the claims file was not reviewed at the initial 
examination, given that the claims file was reviewed by the 
subsequent VA examiner and all the examination reports set 
forth detailed examination findings in a manner which allows 
for informed appellate review under applicable VA laws and 
regulations, the Board finds the examinations to be 
sufficient for rating purposes.  

At the November 2009 Board hearing and in a subsequent 
statement, the Veteran reported instability in the knee.  She 
stated that she had to wear a knee brace and her knee 
disability precluded her from sports.  

The Board now turns to rating the Veteran's service-connected 
right knee disability under Diagnostic Codes 5256 to 6263.  
Again, Diagnostic Codes 5259 and 5263, which do not provide 
for disability ratings in excess of 10 percent, are not 
applicable to this analysis.  In turning to the Diagnostic 
Codes applicable to the knees and legs that do provide for 
disability ratings in excess of 10 percent, the Board notes 
that a 30 percent disability rating under Diagnostic Code 
5256 would not be warranted in this case because there is no 
evidence of ankylosis of the right knee.  In fact, the VA 
examination reports specifically stated that there was no 
finding of ankylosis.

The Board finds that the evidence of record also does not 
support a rating under Diagnostic Code 5257 for the Veteran's 
right knee disability.  While the VA treatment record does 
show a finding of recurrent instability, there is no x-ray of 
evidence of arthritis so a separate rating is not appropriate 
under General Counsel Opinions VAOPGCPREC 23-97 and VAOPGCREC 
9-98.  Further, as both VA examinations found no objective 
evidence of instability, any recurrent instability cannot be 
considered moderate.  Accordingly, the Board finds that a 
higher rating under Diagnostic Code 5257 is not warranted. 

With regard to Diagnostic Code 5258, there is no evidence of 
frequent episodes of "locking," pain, and effusion into the 
joint to warrant a 20 percent rating under this code.  While 
the Veteran has reported episodes of effusion, both VA 
examinations found no evidence of effusion.  Further, the 
criteria under this code is conjunctive.  In other words, all 
the criteria must be met.  The Veteran has clearly reported 
that she did not experience any episodes of locking and 
locking was not found at either VA examination.  Thus, even 
if the Veteran had effusion on occasion, as there is no 
evidence of frequent episodes of locking, a higher rating 
cannot be afforded under this code. 

Further, even considering any additional functional loss due 
to pain, there is no evidence that flexion is limited to 30 
degrees or extension is limited to 5 degrees so as to warrant 
assignment of a higher rating under Diagnostic Code 5260 or a 
separate compensable rating under Diagnostic Code 5261.  The 
most restrictive flexion observed during the entire appeal 
period was 125 degrees noted at the most recent VA 
examination.  Further, extension has always been found to be 
normal.  

The Board acknowledges that the Veteran has chronic right 
knee pain and thus, recognizes the application of 38 C.F.R. 
§§ 4.40 and 4.45, and DeLuca, supra.  However, a higher 
compensation is not warranted under these provisions because 
there is no persuasive evidence of additional functional loss 
due to pain, weakness, fatigue, or incoordination which would 
limit motion to such a degree so as to warrant a rating in 
excess of the current 10 percent.  Both VA examinations found 
no additional limitation after repetitive movements.  

The level of impairment associated with the right knee 
disability has been relatively stable throughout the appeals 
period, or at least has never been worse than what is 
warranted for a 10 percent rating.  Therefore, the 
application of staged ratings (i.e., different percentage 
ratings for different periods of time) is inapplicable.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

In general, the schedular disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  The application of such 
schedular criteria was discussed in great detail above.  To 
accord justice in an exceptional case where the schedular 
standards are found to be inadequate, the RO is authorized to 
refer the case to the Chief Benefits Director or the 
Director, Compensation and Pension Service for assignment of 
an extraschedular evaluation commensurate with the average 
earning capacity impairment.  38 C.F.R. § 3.321(b)(1)).

The criterion for such an award is a finding that the case 
presents an exceptional or unusual disability picture with 
such related factors as marked interference with employment 
or frequent periods of hospitalization as to render 
impractical application of regular schedular standards.  Id.  
The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  The Court further held that the Board 
must address referral under 38 C.F.R. §3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 227 (1995).

In Thun v. Peake, 22 Vet.App. 111 (2008), the Court clarified 
the analytical steps necessary to determine whether referral 
for extraschedular consideration is warranted.  Either the RO 
or the Board must first determine whether the schedular 
rating criteria reasonably describe the veteran's disability 
level and symptomatology.  Id. at 115.  If the schedular 
rating criteria do reasonably describe the veteran's 
disability level and symptomatology, the assigned schedular 
evaluation is adequate, referral for extraschedular 
consideration is not required, and the analysis stops.

If the RO or the Board finds that the schedular evaluation 
does not contemplate the veteran's level of disability and 
symptomatology, then either the RO or the Board must 
determine whether the veteran's exceptional disability 
picture includes other related factors such as marked 
interference with employment and frequent periods of 
hospitalization.  Id. at 116.  If this is the case, then the 
RO or the Board must refer the matter to the Under Secretary 
for Benefits or the Director of the Compensation and Pension 
Service for the third step of the analysis, determining 
whether justice requires assignment of an extraschedular 
rating.  Id.

In this case, the symptoms described by the Veteran fit 
squarely within the criteria found in the relevant Diagnostic 
Codes for the disability at issue.  In short, the rating 
criteria contemplate not only her symptoms but the severity 
of her disability.  For these reasons, referral for 
extraschedular consideration is not warranted.

In conclusion, a preponderance of the evidence is against a 
rating in excess of 10 percent for the Veteran's service-
connected status post repair, right knee medial meniscus and 
anterior cruciate ligament.  As the preponderance of the 
evidence weighs against the claim, the benefit-of-the-doubt 
doctrine does not apply.  See 38 U.S.C.A. § 5107(b).






ORDER

The appeal as to the issues of entitlement to initial 
increased evaluations for his service-connected headaches and 
chronic thoracolumbar strain with degenerative disc disease 
is dismissed.

An initial rating in excess of 10 percent for the Veteran's 
service-connected status post repair, right knee medial 
meniscus and anterior cruciate ligament, is not warranted.  
To that extent, the appeal is denied.  


REMAND

The present appeal also includes the issue of entitlement to 
a higher initial evaluation for the Veteran's service-
connected cervical spine disability.  VA treatment records 
showed that in September 2009, it was recommended that the 
Veteran undergo an EMG of her arms to rule out cervical 
radiculopathy.  Further, the treatment records also showed 
that she was approved for up to 20 chiropractic visits for 
her cervical spondylosis.  At the Board hearing, the Veteran 
testified that she had been receiving treatment from a 
chiropractor contracted through the VA and had undergone an 
EMG/nerve conduction study at the VA a couple days prior for 
numbness and pain down her right arm.  As this medical 
evidence is relevant to the current severity of the Veteran's 
cervical spine and any associated neurological abnormalities, 
the Board finds that this issue must be returned to the RO so 
that these records may be obtained.  

Further, the Veteran is also seeking a higher initial rating 
for her service-connected depression.  As previously 
mentioned, during the course of her appeal, the Veteran has 
also sought entitlement to service connection for traumatic 
brain injury with a resulting cognitive disorder.  In the 
statement of the case, the RO indicated that this claim had 
not yet been adjudicated, but if service connection was 
established, it would affect the rating assigned for 
depression.  In other words, the issue of service connection 
for traumatic brain injury may be inextricably intertwined 
with the issue of a higher initial rating for the Veteran's 
service-connected depression.  Further, although, an August 
2009 VA examination addressed both the Veteran's depression 
and traumatic brain injury, it is unclear from the report or 
the remaining evidence of record which psychological symptoms 
are due to her service-connected depression as opposed to 
traumatic brain injury.  Accordingly, the Board finds that 
the Veteran should be afforded another VA examination, and 
the examiner should clearly delineate which psychiatric 
symptoms are due to the Veteran's service-connected 
depression as opposed to any traumatic brain injury.  
Further, after all appropriate development has occurred, the 
RO should also issue a rating decision with respect to the 
issue of service connection for traumatic brain injury as 
this issue is inextricably intertwined with the issue on 
appeal.  

Accordingly, the case is REMANDED for the following actions:

1.  Appropriate action should be taken to 
obtain copies of all VA treatment records 
from October 2009 to the present, to 
specifically include an EMG/nerve 
conduction study that was done 
approximately in November 2009.   

2.  Appropriate action should be taken to 
obtain copies of the Veteran's 
chiropractic treatment records. 

3.  The Veteran should be scheduled for a 
VA psychiatric examination to determine 
the current nature and severity of her 
depression.  The claims file must be made 
available to the examiner for review in 
connection with the examination.  The 
examiner should clearly delineate which 
symptoms are due to the Veteran's 
service-connected depression as opposed 
to any traumatic brain injury.  
Examination findings should be reported 
to allow for evaluation under the general 
rating formula for mental disorders set 
forth under 38 C.F.R. § 4.130.  In 
addition, the examiner should assign a 
GAF score reflecting the depression 
symptoms.  

4.  Thereafter, the issues on appeal 
should be
readjudicated.  If the benefits sought on 
appeal are not granted, the Veteran and 
her representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
SARAH B. RICHMOND
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


